          Case 3:21-cv-00103-MMD-CLB Document 44 Filed 07/20/21 Page 1 of 4




 1   Julie Cavanaugh-Bill (State Bar No. 11533)
 2   Cavanaugh-Bill Law Offices
 3   Henderson Bank Building
 4   401 Railroad Street, Suite 307
 5   Elko, NV 89801
 6   (775) 753-4357
 7   julie@cblawoffices.org
 8
 9   William Falk (Utah Bar No. 16678) Pro Hac Vice Application To Be Filed
10   2980 Russet Sky Trail
11   Castle Rock, CO
12   (319) 830-6086
13   falkwilt@gmail.com
14
15   Terry J. Lodge (Ohio Bar No. 29271) Pro Hac Vice Application To Be Filed
16   316 N. Michigan St., Suite 520
17   Toledo, OH 43604-5627
18   (419) 205-7084
19   tjlodge50@yahoo.com
20
21   Attorneys for Reno-Sparks Indian Colony and Atsa koodakuh wyh Nuwu
22
23                         UNITED STATES DISTRICT COURT
24                               DISTRICT OF NEVADA
25   ____________________________________
26   WESTERN WATERSHEDS PROJECT,               ) Case No. 3:21-cv-103-MMD-CLB
27   et al.,                                   )
28             Plaintiffs,                     ) MOTION FOR EXPEDITED
29                                             ) REVIEW
30   and                                        )
31                                             )
32   RENO-SPARKS INDIAN COLONY and ATSA )
33   KOODAKUH WYH NUWU/ PEOPLE OF RED )
34   MOUNTAIN                                  )
35                                             )
36             Plaintiff-Intervenor,            )
37   v.                                        )
38                                             )
39   UNITED STATES DEPARTMENT OF THE )
40   INTERIOR, et al.,                         )
41                                             )
42             Defendants                      )
43                                             )


                                            1
           Case 3:21-cv-00103-MMD-CLB Document 44 Filed 07/20/21 Page 2 of 4




 1   and                                  )
 2                                        )
 3   LITHIUM NEVADA CORP.                 )
 4                                        )
 5             Defendant-Intervenor       )
 6   _____________________________________)
 7
 8
 9         The Reno-Sparks Indian Colony and Atsa koodakuh wyh Nuwu/People of

10   Red Mountain (together “Plaintiff-Intervenors”), by and through local counsel

11   Julie Cavanaugh-Bill and out-of-state counsel William Falk and Terry Lodge (who

12   are submitting pro hac vice applications and will comply with LR IA 11-2 within 14

13   days), hereby move for an expedited review of Plaintiff-Intervenors Motion to

14   Intervene.

15         The Plaintiff-Intervenors bring claims that Defendant Bureau of Land

16   Management (BLM) is in violation of the National Historic Preservation Act’s

17   Section 106 consultation. Despite this violation, BLM will likely permit, and

18   Defendant-Intervenor Lithium Nevada Corp. (Lithium Nevada) will contract with,

19   an archaeological firm to perform destructive mechanical trenching and other

20   digging operations in connection with the Thacker Pass Lithium Mine Project, as

21   soon as July 29. The Plaintiff-Intervenors request that the Court make an

22   expedited ruling on their Motion to Intervene.

23         In the absence of preliminary injunctive relief or a temporary restraining

24   order, Plaintiff-Intervenors face imminent, irreparable harm. If an expedited ruling

25   can be made granting the Plaintiff-Intervenor’s Motion to Intervene, then Plaintiff-

26   Intervenors will quickly move for a Preliminary Injunction against physical


                                              2
          Case 3:21-cv-00103-MMD-CLB Document 44 Filed 07/20/21 Page 3 of 4




 1   disturbance in Thacker Pass. The Plaintiff-Intervenors have proffered their

 2   proposed Motion for Preliminary Injunction and attachments along with the

 3   instant Motion so the Court can review all of the Plaintiff-Intervenors’ arguments.

 4         Respectfully submitted this 20th day of July, 2021.
 5
 6                                          By: /s/Julie Cavanaugh-Bill
 7                                          Julie Cavanaugh-Bill (State Bar No. 11533)
 8                                          Cavanaugh-Bill Law Offices
 9                                          Henderson Bank Building
10                                          401 Railroad Street, Suite 307
11                                          Elko, NV 89801
12                                          (775) 753-4357
13                                          julie@cblawoffices.org
14
15                                          William Falk, Esq (Utah Bar No. 16678)
16                                          2980 Russet Sky Trail
17                                          Castle Rock, CO 80101
18                                          (319) 830-6086
19                                          falkwilt@gmaail.com
20
21                                          Terry J. Lodge, Esq. (Ohio Bar No. 29271)
22                                          316 N. Michigan St., Suite 520
23                                          Toledo, OH 43604-5627
24                                          (419) 205-7084
25                                          tjlodge50@yahoo.com
26                                          Co-Counsel for Intervenors
27
28
29                              CERTIFICATE OF SERVICE
30
31   I hereby certify that on July 20, 2021, I filed the foregoing using the United States

32   District Court CM/ECF, which caused all counsel of record to be served

33   electronically.

34                                          By: /s/Julie Cavanaugh-Bill
35                                          Julie Cavanaugh-Bill (State Bar No. 11533)
36
37


                                               3
         Case 3:21-cv-00103-MMD-CLB Document 44 Filed 07/20/21 Page 4 of 4




 1                                EXHIBIT INDEX
 2
 3   EXHIBIT               DESCRIPTION                 # OF PAGES
 4
 5       1           Reno-Sparks Indian Colony              22
 6                   and Atsa koodakuh wyh Nuwu’s
 7                   Proposed Motion for Preliminary
 8                   Injunction
 9
10




                                         4
